Fourth Court of Appeals
                                San Antonio, Texas
                                      January 27, 2015

                                   No. 04-14-00744-CV

                    IN THE INTEREST OF B.C., P.C., JR., AND A.C.,

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-01143
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
        The Appellee’s Motion for Extension of Time to File Brief is GRANTED. The appellee’s
brief is due on February 25, 2014. Because this is an accelerated appeal from an order
terminating parental rights, no further extensions of time will be granted.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court